United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1507
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
   v.                                    * District Court for the
                                         * Eastern District of Missouri.
Dorman Haire,                            *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 16, 2009
                                 Filed: November 24, 2009
                                  ___________

Before MURPHY, SMITH, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Dorman Haire appeals the sentence the district court1 imposed after he pleaded
guilty to knowingly possessing 2.5 kg of cocaine with intent to distribute in violation
of 21 U.S.C. § 841 (a)(1). He challenges the application of a sentencing enhancement
for possession of a firearm in connection with a drug offense. U.S.S.G. § 2D1.1(b)(1).
After reviewing the district court’s application of the guidelines de novo and its
underlying factual findings for clear error, we affirm.




        1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
       Haire was at the home of his estranged wife when police responded to a report
of domestic disturbance at the residence, possibly involving a firearm. After receiving
verbal consent to search the home, police found and seized 2.5 kg of cocaine hidden
in a clothes dryer and a Smith and Wesson revolver concealed in an upstairs bedroom
closet. Haire accepted responsibility for the cocaine but denied knowledge of the
firearm.

      It is undisputed that the weapon and drugs were seized from the same home at
the same time. Though Haire did not live at the residence, he was present at the time
of the search and exercised sufficient authority and dominion over the home to
conceal drugs there. We conclude that the district court did not err in applying the
enhancement because it is not clearly improbable that the weapon was connected to
the underlying drug offense. See United States v. Peroceski, 520 F.3d 886, 889 (8th
Cir. 2008) (“[The] well-known tendency of drug criminals to use firearms in
connection with their drug activities supports an inference that a gun near the vicinity
of drug activity is somehow connected to it.”); United States v. Hiveley, 61 F.3d 1358,
1363 (“Constructive possession will suffice to justify an upward adjustment for
possession of a firearm . . .”). The district court did not clearly err in finding that Haire
constructively possessed the weapon also found on the premises.

       Accordingly, we affirm the judgment of the district court.
                      ______________________________




                                            -2-